Harrison, J.
The defendant, Walton, commenced an action against the plaintiff and another in a justice’s court, and, after the defendants therein had answered the complaint, the justice set the case for trial on the 28tli of February, but on the morning of that day it was agreed between the attorneys for the respective parties that the trial should be postponed, and that the cause should be transferred to another township. On the next day the attorneys for the plaintiff herein received a letter from the justice, purporting to have been written the previous day, in which he stated that the case was to be transferred to another township, and thereupon the attorneys for Walton agreed to take such steps as would be necessary to effect the transfer. Instead of so doing, however, they had on the previous day, without any knowledge on the part of the plaintiff herein, or of his attorneys, appeared before the justice and caused judgment by default to be entered by the justice against the defendants therein for the full amount asked for in the complaint. At the time that the justice wrote the above letter, and at the time of the *407agreement on the part of Walton’s attorneys to effect the transfer to another township, it was known to them that such judgment had been entered. Other interviews were subsequently had between the attorneys for the respective parties regarding the transfer of the cause, in which Walton’s attorneys, for the purpose of misleading and deceiving the attorneys of the plaintiff herein, represented that they were seeking to effect the transfer of the cause, and in which they concealed the fact that the judgment had been entered, and by reason of their statements and deceptions the plaintiff herein did not learn that the judgment had been entered until more than thirty days after its entry, and when the time for an appeal therefrom had expired. Upon learning this fact the plaintiff herein moved the justice to set aside the judgment, and recall an execution that had been issued thereon, and on the 18th of April this motion was granted, but on the next day the justice, without any notice to the plaintiff herein, or his attorneys, vacated this order. Thereupon the plaintiff brought this action to perpetually enjoin Walton from enforcing the said judgment against him or his property. A demurrer to the complaint was overruled, and, the defendants declining to answer, judgment was rendered in favor of the plaintiff, from which this appeal has been taken.
The complaint shows that the judgment in the justice’s court was obtained by a fraud practiced upon the plaintiff herein by the attorneys of Walton, with the ' assistance of the justice, in a manner which entitles the plaintiff to the equitable relief sought; and the appellant does not attempt to controvert the power of a court of equity to afford the relief sought by the plaintiff, but rests his defense upon the proposition that the plaintiff is not entitled to equitable relief if he could obtain the same relief at law. It is a familiar rule that a separate action to restrain the enforcement of a judgment will not be sustained when the same relief can be obtained through a motion or other pro*408ceeding in the action in which the judgment was obtained; and, in a jurisdiction in which legal and equitable relief is dispensed in different tribunals, a court of equity will not grant relief against a judgment when the same relief can be obtained by the aid of the court that rendered the judgment. But, under the system of procedure which obtains in this state, where the various kinds of relief are administered by the same tribunal, and where there is but one form of civil action for the enforcement or protection of civil rights (Code Civ. Proc., sec. 307), a party who presents a complaint showing his right to the relief asked is not to be denied that relief because he might have sought it under a different form of action. (See Thompson v. Laughlin, 91 Cal. 313.)
When the plaintiff learned that the judgment had been entered against him the time for an appeal had expired, and, even if the justice had the power to grant his motion to open the judgment, his subsequent action vacating this order was equivalent to a denial of the motion, and from this order there was no. appeal to the superior court. The rule under which a court of equity declines to interfere until after the application for relief has been made to the court in which the judgment was rendered has no application when relief has been sought and denied in that court. The denial of that court to grant relief gives to the court of equity the same authority to interfere as if the other court was powerless to render aid.
• Even if the plaintiff could have had the judgment annulled upon certiorari, he was not compelled to resort to that remedy, especially where he would not thereby obtain as effective relief as by the course herein pursued.
The objection that the codefendant of the plaintiff is not a party to this action is without merit. The judgment in the justice’s court is restrained only so far as it affects the plaintiff herein and his property, leaving the *409judgment against his codefendant in full effect, to be enforced at any time.
The judgment is affirmed.
Garoutte, J., and Van Fleet, J., concurred.